PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/556,903
Filing Date: 30 Aug 2019
Appellant(s): VORBERG et al.



__________________
Kirsten Grueneberg, Esq.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief (herein “AB”) filed 3/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action mailed on 10/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the appellant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has 
Claims 1-4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vorberg et al., US 2010/0288125 (published 11-18-10) (“Vorberg”) as illustrated by the 1993 Attari et al. article (“Attari”)1.  Regarding claims 1-2, Vorberg teaches a method of removing acid gases from a mixed fluid, comprising contacting an absorbent solution comprising at least one aq. amine such as 2-(2-tert-butylaminoethoxy)ethanol (i.e. (CH3)3NH(CH2)2O(CH2)2OH, aka “TBEE”) and an acid, in an amount within the claimed range vis-à-vis Vorberg’s total amine amount,2 with the mixed fluid to remove acid gases therefrom.  See Vorberg at, e.g., 9-18, 20, 33, 37, and 41-42.  Vorberg also teaches the advantage of employing “at least one activator” (N-methylpiperazine “mPZ” is taught as preferable) therewith, stating that doing so desirably “accelerates the uptake of carbon dioxide” into the overall solution, rendering employing such an activator within Vorberg’s overall solution prima facie obvious.  See id. at, e.g., 28-30; clms. 1-4, 7, and 9; See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP 2144.07.  See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E & G.  Additionally and/or alternatively, Vorberg teaches that its absorbent’s amine component may comprise only 3o or sterically hindered amines, the latter being defined (in part) as an amino group bound to a 2o or 3o C atom (such as TBEE as detailed above), and that MDEA and TEA are examples of preferred 3o amines.  See Vorberg at, e.g., 23-26.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ TBEE (which qualifies as a sterically hindered amine per Vorberg’s definition above) with a 3o amine such as MDEA or TEA as Vorberg’s multiple amines- it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  Regarding the claimed “molar ratio of b) to a)” range, Vorberg teaches that its aq. absorbent 3 (i.e. molar, “M”) amine(s), with 3.5-4.5 kmol/m3 (M) amine(s) being preferred.  See Vorberg at, e.g., 10, 20, and 33.  Given Vorberg’s teaching of its amine(s) and activator’s concentration ranges/values as detailed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired sterically-hindered-2o-amine-to-3o-amine (such as TBEE-to-MDEA or TBEE-to-TEA), or amine-to-activator (such as TBEE-to-mPZ) molar ratio, such as within the claimed range, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since Vorberg’s contacting/absorption step is conducted at ~1-120 bar, with ~10-100 bar being preferred (see Vorberg at 45), this indicates that the mixed fluid’s P is within said range(s) at least within the absorber (if not also upstream thereof; see id. at 58 and Fig. 1: the mixed fluid is not further pressurized prior to entering the absorber).  This renders the claimed P range prima facie obvious.  MPEP 2144.05.  Vorberg teaches the appropriateness of employing the hydrocarbon-comprising natural gas as its mixed gas (see Vorberg at 37-38 and 40; clm. 15), rendering the selection thereof prima facie obvious.  Sinclair & Carroll Co. and In re Leshin; MPEP 2144.07.  See also Pfizer v. Apotex; MPEP 2143 E.  Vorberg also teaches that its process “is particularly suitable for the removal of CO2 and H2S” (see Vorberg at 37), and at least implies that its mixed gas’ overall P is ~1-120 bar, with ~10-100 bar being preferred (see id. at 45), as detailed above.  Although Vorberg is silent as to the partial P values of H2S and CO2 in its natural gas mixed gas, Attari teaches that natural gas comprises 0.07-2.62% CO2 and <0.1-6 ppmv H2S (i.e. 0.001-0.06% H2S).  See Attari at Table 2.  Thus, with a total P of 1-120 bar (10-2 partial P of 0.07-3.144 bar (0.7-2.62 bar being preferred), and an H2S partial P of 0.00001-0.072 bar (0.0001-0.06 bar being preferred).  As illustrated by Attari, Vorberg’s natural gas’ CO2 concentration ranges (both the overall and preferred ranges) overlap the claimed range and thus render it prima facie obvious.  MPEP 2144.05.  Although Vorberg’s natural gas’ overall and preferred H2S concentration ranges lie slightly below the claimed range, this is not considered to connote non-obviousness- a prima facie case of obviousness exists where the claimed and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (or results).  See MPEP 2144.05 I; Titanium Metals Co. of Am. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); Accord, In re Kirsch, Barnby, and Potts, 182 USPQ 286, 290 (CCPA 1974) (finding that prior art teachings lying slightly outside of a claimed range nevertheless negate non-obviousness, especially in the absence of any criticality statements regarding the claimed range).  Note that the specification-as-filed showed no evidence of criticality vis-a-vis said H2S range.  Vorberg importantly teaches that H2S is selectively removed compared to CO2 at an H2S selectivity compared to CO2 value of >1, which overlaps the claimed range and thus renders it prima facie obvious.  See Vorberg at, e.g., 41-42; MPEP 2144.05, citing, e.g., In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (holding that a prima facie case of obviousness exists where claimed ranges “overlap or lie inside ranges disclosed by the prior art”).  See also MPEP 2144.05, citing In re Aller.  As Vorberg renders the claimed composition prima facie obvious as detailed above and does not require the presence of the excluded sterically unhindered primary or secondary amine, Vorberg is reasonably considered to teach or at least suggest the claimed exclusion.  This is especially so given the unpersuasiveness and/or insufficiency of appellant’s assertion of unexpected results vis-à-vis the claimed composition.
claim 3, as detailed above, Vorberg teaches the appropriateness of employing natural gas as its mixed gas (see Vorberg at 37-38 and 40), rendering the selection thereof prima facie obvious as detailed above.  Sinclair & Carroll Co. and In re Leshin; MPEP 2144.07.  See also Pfizer v. Apotex; MPEP 2143 E.  Vorberg also teaches that its process “is particularly suitable for the removal of CO2 and H2S” (see Vorberg at 37), and at least implies that its mixed gas’ overall P is ~1-120 bar, with ~10-100 bar being preferred (see id. at 45), as detailed above vis-à-vis claim 14.  Although Vorberg is silent as to the partial P values of H2S and CO2 in its natural gas mixed gas, Attari teaches that natural gas comprises 0.07-2.62% CO2 and <0.1-6 ppmv H2S (i.e. 0.001-0.06% H2S).  See Attari at Table 2.  Thus, with a total P of 1-120 bar (10-100 bar being preferred), Vorberg’s natural gas mixed gas has a CO2 partial P of 0.07-3.144 bar (0.7-2.62 bar being preferred), and an H2S partial P of 0.00001-0.072 bar (0.0001-0.06 bar being preferred).  As illustrated by Attari, Vorberg’s natural gas’ CO2 concentration ranges (both the overall and preferred ranges) overlap the claimed range and thus render it prima facie obvious.  MPEP 2144.05.  Although Vorberg’s natural gas’ overall and preferred H2S concentration ranges lie slightly below the claimed range, this is not considered to connote non-obviousness- a prima facie case of obviousness exists where the claimed and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (or results).  See MPEP 2144.05 I, Titanium Metals Co.  Accord, In re Kirsch, Barnby, and Potts.  Note that the specification-as-filed showed no evidence of criticality vis-a-vis said H2S range.
Regarding claim 4, Vorberg regenerates its acid gas-laden absorbent by one or more of the claimed procedures.  See id. at, e.g., 36; clm. 16.

(2) Response to Arguments
Appellant argues that Vorberg aims to achieve a “maximum selectivity” for absorbing H2S over CO2 (herein “S” or “S value”), contrary to the claimed invention’s requirement of S < 1.6. (AB at pp. 3-4)
Examiner states that the foregoing argument must fail because Vorberg teaches an S value of S > 1, which overlaps the claimed range (i.e. when 1.6 > S > 1) and thus renders it prima facie obvious.  See Vorberg at par. 41-42; MPEP 2144.05.

 Appellant argues that Vorberg’s 1-120 bar absorption P (10-100 bar being preferred) evinces a desire within Vorberg for an especially high selectivity for H2S (i.e. S value), since Vorberg does not “differentiat[e] in any way with regard to the selectivity to be achieved.” (AB at p. 4)
Examiner states that the foregoing argument must fail because Vorberg’s absorption P range overlaps that claimed (see Vorberg at par. 45), rendering the claimed range prima facie obvious.  MPEP 2144.05.  Also, see §I.a., above, regarding Vorberg’s overlapping of (and thus rendering prima facie obvious) the claimed S range.

 Appellant argues that one skilled in the art would not select the claimed composition from Vorberg’s teachings, since 1) not all of Vorberg’s sterically hindered secondary amines satisfy claimed formula (I), and 2) Vorberg’s preferred sterically hindered secondary amines (i.e. 2-amino-2-methylpropan-2-ol [sic] and 1-amino-2-methylpropan-2-ol) don’t satisfy claimed formula (I), thus constituting a teaching away from the claimed invention. (AB at p. 4)
Examiner states that the foregoing argument must fail because: regarding 1), Vorberg’s teaching of at least one sterically hindered secondary amine within the claimed scope (i.e. satisfying claimed formula (I)), i.e. 2-(2-tert-butylaminoethoxy)ethanol (herein “TBEE”), renders the selection thereof prima facie obvious since selecting a compound from a list of appropriate compounds is prima facie obvious.  MPEP 2144.07 & 2143 E.  Regarding 2), the mere fact that a reference signals a preference for employing a different compound than that claimed does not, without more, constitute a ‘teaching away.’  MPEP 2123 & 2143.01 I.

 Appellant argues that Vorberg’s cited preference (Vorberg at par. 28-30) for employing an activator such as N-methylpiperazine (“N-mPZ”) is 1) contrary to the claimed selective absorption of H2S since the inclusion thereof accelerates CO2 co-uptake/absorption per Vorberg at par. 28, and 2) contrary to claim 1’s exclusion of employing sterically unhindered primary or secondary amines in the claimed absorbent. (AB at pp. 4-5)
Examiner states that the foregoing arguments must fail because: regarding 1), appellant earlier argued that Vorberg’s S value was too high (i.e. that Vorberg’s selectivity for H2S over CO2 was above 1.6, see §I., above), but here argues that including N-mPZ in Vorberg’s absorbent would decrease the S value of Vorberg’s overall absorbent.  The quixotic latter argument not only appears to undercut the former -thus further supporting Examiner’s position that Vorberg renders the claimed S range prima facie obvious- but also does not remedy the fact that appellant failed to show that including N-mPZ in Vorberg’s absorbent not excluded from the claimed scope.

Appellant argues that the claimed 0.3-0.7 molar ratio of components b) to a) would not have been derived from routine experimentation since Vorberg did not identify the b) to a) molar ratio as a result-effective variable. (AB p. 5)
Examiner states that the foregoing arguments must fail because: per MPEP 2144.05 II.A., differences in concentration will not generally support an assertion of patentability without evidence that the concentration is critical.  This is especially so as applied to the cited alternative teaching of Vorberg regarding preferably employing tertiary amines such as MDEA or TEA (Vorberg at par. 23-26); combining such amine(s) with Vorberg’s cited TBEE is prima facie obvious per MPEP 2144.06, especially since Vorberg teaches the appropriateness of employing multiple amines simultaneously (Vorberg at par. 20) and that its amines are present in 2-5 kmol/m3 (i.e. 2-5M) concentration, with 3.5-4.5M being preferred (Vorberg at par. 33).

Appellant argues that Vorberg “addresses the problem of selective removal of H2S which is distinctly different from the problem addressed by the present invention as discussed above.” (AB at p. 6)
Examiner states that the foregoing arguments must fail because: as detailed in §I.a., above, Vorberg’s S value overlaps that claimed and thus renders it prima facie obvious.  MPEP 2144.05.  Further, it matters not whether Vorberg is directed to solving the exact same problem as appellants’ invention: this line of argument was precisely held to be error by the U.S. Supreme Court in KSR Int’l v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In KSR, the Supreme Court rejected the Federal Circuit’s “holding that courts and patent examiners should only look to the problem the patentee [-or, as here, the appellant-] was trying to solve”, as well as the Federal Circuit’s “assumption that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.”  KSR, 550 U.S. at 420, 82 USPQ2d at 1397 (cited in MPEP 2141 I).  See also MPEP 2144 IV (stating that the prior art need not suggest the claimed combination to achieve the same advantage or result as an applicant, nor need it address precisely the same problem as the applicant).  Appellant’s argument is thus without merit since it contravenes KSR by constraining/considering Vorberg too narrowly.

 	Appellant argues that a greater pH difference between values taken at 50o C (stated to be the absorption T) and 120o C (stated to be the desorption/regeneration T) is observed when 
Examiner states that the foregoing arguments must fail because: firstly, as neither T nor pH values are claimed, they cannot be relied upon to as a patentable difference from the cited prior art.  Limitations appearing in the specification but not recited in the claims should not be read into the claims.  See MPEP 2145 VI, citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); see also MPEP 2111.01 II.  Similarly, unclaimed limitations/subject matter cannot be relied upon to establish patentability.  See In re Self, 671 F.2d 1344, 1350 (CCPA 1982).  Secondly, appellant’s cited Table on p. 17 of the specification-as-filed only shows one b) to a) molar ratio outside of the claimed range for an absorbent mixture that otherwise meets the claim, i.e. 0.11, and only one b) to a) molar ratio within the claimed range, i.e. 0.37.  Thus, an insufficient number of tests inside and outside of the claimed b) to a) range were shown to establish criticality across the claimed range; a single value within a claimed range can’t be extrapolated into a conclusion that the entire range is critical.  MPEP 716.02(d), citing In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003), and In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  See also MPEP 716.02(d) II (stating that to establish unexpected results over a claimed range, the applicants should compare a sufficient number of tests both inside and outside of the claimed range to show that the range is critical), citing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Note also the analysis in the 1/11/21 Advisory Action.

 	Appellant argues that, per Ex. 2 and the Table on p. 18 of the specification-as-filed, employing a composition such as that claimed also “allows setting a defined H2S selectivity”, desirably leading to decreased regeneration heating E requirements, and that Vorberg does not address the problem addressed by the claimed invention (apparently referring to regeneration E requirements). (AB at pp. 6-7)
Examiner states that the foregoing arguments must fail because: firstly, appellant’s cited p. 18 Table of Ex. 2’s data does not list H2S selectivity, nor can an S value be determined from that data.  Also, no heating E requirements/values are claimed.  Limitations appearing in the specification but not recited in the claims should not be read into the claims.  See MPEP 2145 VI, citing In re Van Geuns; MPEP 2111.01 II.  Similarly, unclaimed limitations/subject matter cannot be relied upon to establish patentability.  See In re Self.  Further, it is important to note that Vorberg need not address the same problem as appellants, so long as Vorberg renders the claim prima facie obvious, which it does as detailed above.  MPEP 2145 II, citing Ex parte Obiaya, 227 USPQ 58, 60 (BPAI 1985).  See also KSR, 550 U.S. at 420, 82 USPQ2d at 1397 (cited in MPEP 2141 I), and MPEP 2144 IV, all discussed in §VI.f., above.  

 	Appellant argues that Vorberg’s working examples do not suggest the claimed combination of amines. (AB at p. 8)
Examiner states that the foregoing arguments must fail because: the fact that Vorberg’s working examples do not employ the claimed combination of amines prima facie obvious as detailed above, however, the conclusion of obviousness was proper and the rejections should be affirmed.  

	In the event or to the extent that any portion of any of appellant’s arguments may have gone unaddressed, the Office/Examiner asserts a general denial to prevent any assertion of acquiescence thereto.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL BERNS/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
Conferees:
/STANLEY S SILVERMAN/Supervisory Patent Examiner, Art Unit 1736     

/Benjamin L. Utech/
Primary Examiner 

/DIANA DUDASH/
Primary Examiner                                                                                                                                                                                                  


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: Attari is cited only to illustrate certain properties of Vorberg’s natural gas despite Vorberg’s silence thereon.  As such, Attari is not meant to be combined with Vorberg.
        2 Vorberg’s par. 10, cited above, specifically deals with the claimed acid and amount thereof relative to the amines employed as claimed.  Thus, when employing the prima facie obvious combination of Vorberg’s TBEE (one protonatable N atom, per the definition of “protonatable nitrogen atoms” in p. 5, ln. 16-18 of appellant’s specification-as-filed) and mPZ (two protonatable N atoms, per said definition), three equivalents of protonatable N atoms are present (i.e. 3 mol of protonatable N atoms per 1 mol of TBEE employed with 1 mol of mPZ).  Since Vorberg teaches that its ≥1 phosphonic acid is present in a molar ratio of 0.0005-1.0 compared to the molar concentration of its ≥1 amine (here, TBEE and mPZ), with 0.01-0.1 being preferred and 0.02-0.09 being particularly preferred, means that Vorberg’s ≥1 phosphonic acid is present in a concentration of 0.0005-1.0 equivalents compared to its ≥1 amine (again, TBEE and mPZ).  Since three equivalents of protonatable N atoms are present when employing the prima facie obvious combination of TBEE and mPZ, and Vorberg’s ≥1 phosphonic acid contains 1-8 acidic protons (see Vorberg’s par. 12-18 structures), Vorberg’s ≥1 phosphonic acid is present in an amount of 0.33-2.67 equivalents vis-à-vis the TBEE/mPZ combination (i.e. 1-8 eq. acidic protons vs. 3 eq. protonatable N atoms).  Given Vorberg’s most preferred ≥1 phosphonic acid-to-≥1 amine molar ratio of 0.02-0.09:1, the 1-8 eq. of acidic protons per eq. ≥1 phosphonic acid translates to an acidic proton equivalents-to-protonatable N atom equivalents ratio of 0.02-0.72:3, i.e. 0.0067-0.24:1, i.e. 0.67-2.4% when expressed/calculated as the claimed “neutralization equivalent relative to the protonatable nitrogen atoms” in the claimed amines, which overlaps the claimed range and thus renders it prima facie obvious (MPEP 2144.05); the upper limit of Vorberg’s ≥1 phosphonic acid-to-≥1 amine molar ratio of 1.0 calculates to an acidic proton equivalents-to-protonatable N atom equivalents ratio of 1:3, i.e. 0.33:1, i.e. 33%, meaning that Vorberg’s range overlaps the entire claimed range (MPEP 2144.05) when considering the 0.02 low end of Vorberg’s most preferred range all the way to Vorberg’s broadest range maximum of 1.0.  Note that this further explanation of Vorberg’s previously-cited teachings shall not be considered a new ground of rejection.  See MPEP 1207.03(a)II, citing In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976).